 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          WILLIAM L. FLEMING,
 8                               Plaintiff,
 9             v.                                         C19-1328 TSZ

10        PRUDENTIAL INSURANCE                            MINUTE ORDER
          COMPANY OF AMERICA,
11
                                 Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
            (1)     Plaintiff’s Motion for Limited Discovery, docket no. 20, is DENIED.
     Plaintiff brings this action pursuant to the Employee Retirement Income Security Act of
15
     1974 (“ERISA”), to challenge Defendant’s denial of coverage under the terms of an
     accidental death and dismemberment (AD&D) policy. The parties agree that the Court’s
16
     review of Defendant’s denial is de novo. Under de novo review, the Court evaluates
     whether the plan administrator correctly or incorrectly denied benefits, without regard to
17
     whether the administrator operated under a conflict of interest. Abatie v. Alta Health &
     Life Ins. Co., 458 F.3d 955, 963 (9th Cir. 2006). “A district court may admit extrinsic
18
     evidence in cases involving . . . claims that require consideration of complex medical
     questions or issues regarding the credibility of medical experts.” Kollar v. Sun Life
19
     Assurance Co. of Canada, 2019 WL 6839335, at *1-2 (W.D. Wash. Dec. 16, 2019)
     (quoting Opeta v. Nw. Airlines Pension Plan for Contract Emps., 484 F.3d 1211, 1217
20
     (9th Cir. 2007)). Plaintiff seeks depositions of the medical experts who provided
     declarations in support of Defendant’s denial of AD&D coverage. However, this case
21
     does not require the consideration of complex medical questions or the credibility of
     medical experts, and Plaintiff has not otherwise shown that additional deposition
22

23

     MINUTE ORDER - 1
 1 testimony is necessary to understand or clarify the medical examiners’ conclusions. See
   Opeta, 484 F.3d at 1217 (additional discovery not necessary to conduct de novo review in
 2 ERISA case where such evidence would not clarify the administrative record and no
   ambiguity regarding medical examiner’s conclusion existed). The Court therefore denies
 3 Plaintiff’s Motion for Limited Discovery.

 4          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 5
            Dated this 31st day of January, 2020.
 6
                                                     William M. McCool
 7                                                   Clerk
 8                                                   s/Karen Dews
                                                     Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
